Hill, P. J.
The determination should be annulled and the matter remitted. Evidence given by detectives and those who, for hire, seek to entrap suspected persons, should be examined with care and weighed with prudence. (Yates v. Yates, 211 N. Y. 163; Winston v. Winston, 165 N. Y. 553.) Courts have placed a low estimate on the evidence given by paid detectives (Moller v. Moller, 115 N. Y. 466), but this is a guide for the judicial conscience rather than a rule of law. (Yates v. Yates, supra,) Cross-examination is a vital feature of our law, and the testimony of witnesses should be probed and subjected to that test. (People v. Becker, 210 N. Y. 274.) When this case was here before (267 App. Div. 27) we said: “ The cross-examination of the witness Middleton was unduly restricted ”. However, the petitioner has again been denied the right to cross-examine.
The determination should be annulled and the matter remitted.